EXHIBIT 10.84

February 13, 2008

Ms. Irene Esteves

xxxxxxxxxxxxxxxxxx

xxxxxxx, xx xxxxx

Dear Irene:

The purpose of this letter is to confirm the terms of our offer to you for the
position of Senior Executive Vice President and Chief Financial Officer of
Regions Financial Corporation (the “Company”). While you hold this position, you
will be a member of the Company’s Executive Council. As discussed, your
employment with the Company will commence on April 1, 2008. Following are the
terms of the Company’s offer to you. During your employment in this position:

 

  •  

Annual Base Salary: Your annual base salary will be $575,000. Base salary
reviews and adjustments usually occur in January of each year and any salary
adjustments are determined by the Company in its discretion.

 

  •  

Annual Bonus Opportunity: You will participate in the Company’s Executive
Incentive Plan (“EIP”) with an annual target bonus opportunity of 130% of base
salary. Your actual bonus payout can range from 0 to 2x your target opportunity.
Calculation of your bonus will be weighted 50% on the Company’s performance and
50% on your performance against pre-established goals and objectives.
Notwithstanding the foregoing, your 2008 and 2009 annual bonuses, which will be
payable in accordance with the terms of the EIP in February 2009 and February
2010, respectively, will each equal at least $1,000,000.

 

  •  

Up-front Equity Grant. In consideration of your forfeiting non-vested
compensation at your current employer, the Company will grant you shares of
restricted stock with a value of $1,000,000 and stock options with a value of
$1,000,000, each as determined on the date of grant. The stock option value will
be based on the Black-Scholes valuation model as determined by the Company. The
grant date of these shares will be April 1, 2008, provided your employment
commences on that date. The restricted stock will cliff vest after the end of a
three (3) year period and the stock options will vest ratably over a three
(3) year period, in each case subject to the terms of the applicable award
agreement.

 

  •  

Change in Control Agreement. You will also be entitled to enter into a
change-in-control agreement, which provides you with a severance payment equal
to three times (3x) base salary and bonus for an eligible termination of
employment following a change-in-control of the Company.

 

  •  

Other Employee Compensation and Benefit Plans. You will be eligible to
participate in the Company’s employee benefit plans as in effect from time to
time, including, but not limited to, participation in the Company’s health and
welfare plans, the Company’s 401(k) plan, the Company’s Executive



--------------------------------------------------------------------------------

 

Supplemental Retirement Benefit Plan, the Company’s Long Term Incentive Plan,
annual executive physical at the Mayo Clinic, financial planning through the
AYCO Company, and the Company’s executive level relocation program covering the
costs of your relocation to Birmingham, Alabama. The Company will also provide
you with up to $560,000 “loss on sale” protection on the sale of your current
residence and a relocation bonus allowance of $200,000.

This letter sets forth the terms and conditions of our offer of employment to
you and supersedes any earlier agreement, written or oral, with respect to the
subject matter of this letter.

If you have any questions, please feel free to call me at 205-xxx-xxxx (office)
or 205-xxx-xxxx (cell).

 

Sincerely, /s/ David B. Edmonds David B. Edmonds

 

cc: C. Dowd Ritter

 